ACCEPTED
                                                                      04-14-00473-CV
                                                          FOURTH COURT OF APPEALS
                                                               SAN ANTONIO, TEXAS
                                                                8/19/2015 11:40:45 AM
                                                                       KEITH HOTTLE
                                                                               CLERK

                   NO. 04-14-00473-CV

                                                      FILED IN
                                               4th COURT OF APPEALS
                         IN THE                 SAN ANTONIO, TEXAS
               FOURTH COURT OF APPEALS        08/19/2015 11:40:45 AM
                 AT SAN ANTONIO, TEXAS           KEITH E. HOTTLE
                                                       Clerk


  ARC PARKLANE, INC., D/B/A PARKLANE WEST HEALTHCARE
                         CENTER,
                                  Appellant

                           v.

   BELEN BETTS, INDIVIDUALLY, AND AS EXECUTRIX OF THE
ESTATE OF DELBERT BETTS, DECEASED, AND SHIRLE BETTS AND
               DANA GIBSON, INDIVIDUALLY,
                                  Appellees


UNOPPOSED MOTION TO ABATE INTERLOCUTORY APPEAL FOR
                    MEDIATION



                                   R. Barry Brin
                                   State Bar No. 00792371
                                   bbrin@brinandbrin.com
                                   Lorien Whyte
                                   State Bar No. 24042440
                                   lwhyte@brinandbrin.com
                                   Brin & Brin, P.C.
                                   6223 IH 10 West
                                   San Antonio, Texas 78201
                                   (210) 341-9711 telephone
                                   (210) 341-1854 facsimile



   ATTORNEYS FOR APPELLANT ARC PARKLANE, INC., D/B/A
         PARKLANE WEST HEALTHCARE CENTER
                           1
TO THE HONORABLE FOURTH COURT OF APPEALS:

      Appellant Arc Parklane, Inc. D/B/A Parklane West Healthcare Center files

this Unopposed Motion to Abate Interlocutory Appeal for Mediation and

respectfully shows the following:

                                   INTRODUCTION

      The present interlocutory appeal was filed by Arc Parklane, Inc. D/B/A

Parklane West Healthcare Center (“appellant”).        Appellees are Belen Betts,

Individually, and as Executrix of the Estate of Delbert Betts, Deceased, and Shirle

Betts and Dana Gibson, Individually. This suit is before this Court on appeal from

the following trial court order:

             Order: Defendant’s Motions to Compel Arbitration (signed by the trial
             court on June 13, 2014 in Cause Number 2013-CI-17605).

This interlocutory appeal was filed pursuant to Section 51.016 of the Civil Practice

and Remedies Code. See TEX. CIV. PRAC. & REM. CODE § 51.016 (authorizing an

interlocutory appeal from an order denying a motion to compel arbitration under

the Federal Arbitration Act). Also pending before this Court is related Cause

Number 04-14-00472-CV.

      On July 1, 2015, this Court reinstated the present interlocutory appeal

following an abatement pending the outcome of three proceedings before the

Texas Supreme Court. Williamsburg Care Co. L.P. v. Acosta, No. 13-0576, 2015
WL 1029779 (Tex. Mar. 6, 2015) (per curiam); Fredericksburg Care Co. L.P. v.
                                         1
Lira, No. 13-0577, 2015 WL 1026224 (Tex. Mar. 6, 2015) (per curiam);

Fredericksburg Care Co. L.P. v. Perez, 13-0573, 2015 WL 1035343 (Tex. Mar. 6,

2015).

      Appellant’s brief is currently due to be filed on Thursday, August 20, 2015.

The parties have been diligently working to set a mediation date and have agreed

to mediate the underlying dispute on September 24, 2015 along with the

underlying dispute in Cause Number 04-14-00472-CV. Accordingly, appellant

asks this Court to abate the interlocutory appeal until October 8, 2015 to allow the

parties time to mediate the dispute and subsequently file either a motion to dismiss

the interlocutory appeal if the parties reach an agreement or a status update to the

Court. This request is unopposed.

                                    PRAYER

      Accordingly, Arc Parklane, Inc. D/B/A Parklane West Healthcare Center

asks this Court to grant the Motion to Abate the Interlocutory Appeal for

Mediation and abate the present appeal until October 8, 2015.




                                         2
    Respectfully submitted,

    R. Barry Brin
    State Bar No. 00792371
    bbrin@brinandbrin.com
    Lorien Whyte
    State Bar No. 24042440
    lwhyte@brinandbrin.com
    Brin & Brin, P.C.
    6223 IH 10 West
    San Antonio, Texas 78201
    (210) 341-9711 telephone
    (210) 341-1854 facsimile



    BY: /s/ Lorien Whyte
        Lorien Whyte




3
                        CERTIFICATE OF CONFERENCE

      I certify that I have conferred with Gavin McInnis and he responded that he
is unopposed to this Motion to Abate Interlocutory Appeal for Mediation.


                                               /s/ Lorien Whyte



                           CERTIFICATE OF SERVICE

      This is to certify that on the 19th day of August 2015 a copy of the
Unopposed Motion to Abate Interlocutory Appeal for Mediation was served
pursuant to the Texas Rule of Appellate Procedure 9.5 upon the following counsel:


      Marynell Maloney
      Gavin McInnis
      Marynell Maloney Law Firm,
      P.L.L.C.
      115 East Travis Street, Suite 1800
      San Antonio, Texas 78205
      (210) 212-8000 Phone
      (210) 212-8385 Fax



                                               /s/ Lorien Whyte




                                           4